In an action for replevin, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated December *86117, 1985, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Pursuant to a search warrant issued by the Supreme Court, Suffolk County (Jones, J.), the defendants seized certain contents of a safe-deposit box located in a bank in Hauppauge. In their complaint, the plaintiffs alleged that they were the owners of the property. Conversely, it is the defendants’ position that the property was not owned by the plaintiffs, but rather that it was owned, or effectively controlled, by named defendants in a criminal proceeding pending in the County Court, Suffolk County (Vaughn, J.).
The Supreme Court, Suffolk County, is possessed of jurisdiction to decide the instant action inasmuch as the subject property was seized pursuant to its warrant (see, CPL 690.05 [1], [2]; 690.55 [1] [a]). However, replevin is not an appropriate remedy, insofar as recovery of the subject property is concerned, because it would interfere with a pending criminal prosecution (see, Matter of B.T. Prods, v Barr, 44 NY2d 226, 233, n 2). Moreover, considerations of judicial economy militate in favor of requiring the plaintiffs to bring an appropriate motion before the County Court inasmuch as it will decide the question of the source of and ownership of the property and whether it is subject to the forfeiture statutes. Accordingly, Special Term did not err in dismissing the complaint. Bracken, J. R, Weinstein, Rubin and Harwood, JJ., concur.